Citation Nr: 1010974	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-16 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder, from August 24, 
2005 to October 23, 2008.

2.  Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder on and after October 23, 2008.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office Center 
(RO) in Fargo, North Dakota, on behalf of the RO in Wichita, 
Kansas.

In a decision dated on October 22, 2008, the Board denied the 
claim of entitlement to service connection for an evaluation 
in excess of 50 percent for posttraumatic stress disorder 
(PTSD) and referred to the RO a reasonably raised claim of 
entitlement to a total rating based on individual 
unemployability (TDIU).  The Veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Based on a Joint Motion for Remand (Joint Motion), 
the Court remanded the issue of entitlement to an initial 
evaluation in excess of 50 percent for PTSD to the Board on 
October 26, 2009.

The appeal is remanded to the Department of Veterans Affairs 
Regional Office.


VACATE

In August 2005, the Veteran submitted a claim of entitlement 
to service connection for PTSD.  In April 2006, service 
connection was granted for PTSD and a 50 percent evaluation 
was assigned thereto, effective August 24, 2005.  See 
38 C.F.R. § 3.400 (2009).  The Veteran perfected an appeal in 
May 2007, seeking a higher initial evaluation.  In October 
2008, the Board denied an initial evaluation in excess of 50 
percent for the Veteran's service-connected PTSD.  Subsequent 
to the Board's decision, the Veteran appealed the issue of 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD to the Court.  Based on an October 2009 Joint 
Motion, the Court remanded this issue to the Board.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the Court 
remanded the issue of entitlement to an initial evaluation in 
excess of 50 percent for PTSD.  Accordingly, in order to 
prevent prejudice to the Veteran, the October 2008 Board 
decision must be vacated, and a new decision on this issue 
will be entered as if the October 2008 decision by the Board 
had never been issued.


REMAND

According to a February 19, 2009 letter from the Veteran's 
attorney, on October 21, 2008, the Veteran "submitted a 
formal claim" of entitlement to "increased compensation to 
include entitlement to a total rating based on 
unemployability effective October 1, 2008" (emphasis added).  
Although not in the Veteran's claims file, the RO received 
this "formal claim" on October 23, 2008, and interpreted 
the submission as claims of entitlement to evaluations in 
excess of those already granted for each of the Veteran's 
service-connected disabilities, to include PTSD.  The RO also 
deemed the October 23, 2008 submission to be a claim of 
entitlement to a TDIU.  Pursuant to these claims, the Veteran 
submitted treatment records dating from August 2008 to March 
2009.  Further, the Veteran underwent a series of VA 
examinations in February 2009, including a VA examination to 
determine the severity of his service-connected PTSD.  In 
April 2009, the RO granted an increase of 70 percent for the 
Veteran's service-connected PTSD and granted a TDIU, both 
effective October 23, 2008.  Id.

In September 2009, the Veteran's attorney submitted a notice 
of disagreement with the April 2009 rating decision, 
specifically seeking an effective date of August 24, 2005 for 
both the grant of 70 percent for the Veteran's service-
connected PTSD and for the grant of a TDIU.  In the September 
2009 notice of disagreement, despite his February 19, 2009 
letter, the Veteran's attorney asserted that the RO 
mistakenly interpreted the Veteran's October 23, 2008 
submission as a new claim for a TDIU and as new claims of 
entitlement to evaluations in excess of those already granted 
for each of the Veteran's service-connected disabilities.  
The Veteran's attorney further asserted that the October 23, 
2008 submission was evidence intended to support the 
Veteran's pending TDIU claim.  In support of the contention 
that the Veteran had a pending TDIU claim, the Veteran's 
attorney relied upon a holding of the Court issued in 2009, 
subsequent to the "formal claim" received from the attorney 
in October 2008.  See Rice v. Shinseki, 22 Vet. App. 447, 
452-53 (2009).  In Rice, the Court found that there was no 
freestanding claim for TDIU during the determination of an 
initial disability rating assigned.  Id. at 451.  The Court 
further held that if a veteran or the record reasonably 
raises the question of whether the veteran is unemployable 
due to the disability for which an increased rating is 
sought, then part and parcel to that claim for an increased 
rating is whether a TDIU is warranted as a result of that 
disability.  Id at 455.  As such, the Veteran's attorney 
contended that the Veteran's August 2005 claim of entitlement 
to service connection for PTSD raised a claim of entitlement 
to a TDIU, and that the October 23, 2008 submission was in 
support of that claim, and was not an application for a 
wholly new claim of entitlement to a TDIU.

As noted above, in May 2007, the Veteran perfected an appeal 
of the issue of entitlement to an initial evaluation in 
excess of 50 percent for his service-connected PTSD.  This 
issue was certified to the Board that same month.  The Board 
denied the claim of an initial evaluation in excess of 50 
percent for his service-connected PTSD in an October 2008 
decision.  The Veteran appealed this decision to the Court on 
February 18, 2009.  As such, the Veteran's claim of 
entitlement to an evaluation in excess of 50 percent for his 
service-connected PTSD has not been within the jurisdiction 
of the RO since May 2007.  See 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.202, 20.1304 (2009); see also M21-1MR, Part III, 
subpart ii, Chapter 5, Section F.24; M21-1MR, Part III, 
subpart ii, Chapter 5, Section G.29, 30.  Thus, the RO did 
not have the legal authority to consider the Veteran's 
increased rating claim for PTSD in April 2009.  To clarify, 
the RO created a temporary claims file that contained 
evidence pertinent to the issue before the Board in October 
2008, that evidence was erroneously not transferred to the 
Board.  Id.  

Nevertheless, the issue before the Board has been effectively 
modified by the April 2009 rating decision, which increased 
the evaluation assigned to the Veteran's service-connected 
PTSD to 70 percent, effective October 23, 2008.  While the 
April 2009 rating decision increased the evaluation assigned 
to Veteran's service-connected PTSD, this increase did not 
constitute a full grant of benefits sought on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  Consequently, the 
residual issues presently before the Board are (1) 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD, from August 24, 2005 to October 23, 2008; and (2) 
entitlement to an evaluation in excess of 70 percent for PTSD 
on and after October 23, 2008.  

The RO considered the Veteran's October 23, 2008 submission a 
wholly new "claim" of entitlement to TDIU and as "claims" 
of entitlement to increased evaluations for each of the 
Veteran's service-connected disabilities.  Pursuant to these 
"claims," the Veteran submitted treatment records and 
underwent a VA examination in February 2009 to ascertain the 
severity of his service-connected PTSD.  Removing this 
evidence from the context of the October 23, 2008 "claims," 
and viewing it in the context of the Veteran's claim 
currently before the Board on remand from the Court, "[a]ny 
pertinent evidence submitted...must be referred to the agency 
of original jurisdiction for review, unless this procedural 
right is waived...or unless the Board determines that the 
benefit or benefits to which the evidence relates may be 
fully allowed on appeal without such referral."  38 C.F.R. 
§ 20.1304 (2009).  The Board finds that the treatment 
reports, dated from August 2008 to March 2009, and the 
February 2009 VA examination report are pertinent to the 
Veteran's claim presently before the Board, but that such 
evidence does not support a grant of the full benefit sought 
on appeal.  See AB, 6 Vet. App. at 39; see also 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).  Because neither the 
Veteran nor his attorney waived RO review of this evidence in 
the context of the issues before the Board, the Board finds 
that a remand of the issues presently before the Board is 
required.

Because the April 2009 rating decision granted the "claim" 
of entitlement to a TDIU, the issue of entitlement to a TDIU 
is moot.  In September 2009, the Veteran submitted a notice 
of disagreement with the April 2009 rating decision as to the 
effective date assigned to the grant of a TDIU.  A review of 
the Veteran's claims file does not reveal that he has 
perfected an appeal of the issue of entitlement to an 
effective date prior to October 23, 2008 for the grant of a 
TDIU.  As such, the Board does not have jurisdiction to 
evaluate the merits of this claim.  See 38 C.F.R. §§ 20.101, 
20.200, 20.201, 20.202.

Accordingly, the case is remanded for the following action:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for PTSD 
during the pendency of this appeal.  Based 
on his response, the RO must attempt to 
procure copies of all records that have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) notify 
the Veteran that that he is ultimately 
responsible for providing the evidence.  
The Veteran must then be given an 
opportunity to respond.

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraph above, the claim, as captioned 
above, must be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case must be provided to 
the Veteran.  After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

